Marilyn Kelly, P.J.
(dissenting). I respectfully dissent. I agree with the majority that claimants’ action is not preempted by § 301 of the Labor-Management Relations Act, 29 USC 185. Betty v Brooks & Perkins, 446 Mich 270, 279-280; 521 NW2d 518 (1994).
However, I disagree with the conclusion that the Calhoun Circuit Court had jurisdiction over this matter. Consequently, I believe that there is no need to reach the question of contract interpretation. The decision of the Clinton Circuit Court should be reversed, the case dismissed based on the court’s lack of jurisdiction and the decision of the Board of Review reinstated.
It is well established that general statutory and court rule provisions concerning venue and jurisdiction have no application to the judicial review of decisions of the Board of Review. Rather, § 38 of the Michigan Employment Security Act (mesa) controls. MCL 421.38; MSA 17.540. It vests specific circuit courts of the state with exclusive jurisdiction to review the board’s decisions on unemployment compensation benefits. Peplinski v Employment Security Comm, 359 Mich 665, 668; 103 NW2d 454 (1960).
In 1960, our Supreme Court lamented that, as the mesa contains no provision for change of venue, a suit brought in the wrong court must be dismissed for want of jurisdiction. It pointed out that the state of Texas passed curative legislation to provide for changes of venue in such cases by writing into its statute:
In the event such suit is brought in any county other than in the county where the injury occurred, the court in which the same is filed shall, upon ascertaining that it does not have jurisdiction to render judgment upon the merits, transfer *93the case to the proper court in the county where the injury occurred. [Peplinski, supra at 669.]
In 1975, the Michigan Legislature amended § 38 in 1975 PA 110. As claimants and the . Michigan Employment Security Commission pointed out in their briefs, the legislative history of 1975 PA 110 gives no indication that the Legislature intended any substantive change in § 38. The accompanying "Historical Note” of the statute at MCL 421.38; MSA 17.540 states:
The 1975 amendment made minor grammatical changes throughout the section (38) and substituted "20” for "15” in the second sentence.
Also, the House legislative analyses make no claim that the 1975 amendments change § 38 from a jurisdictional grant to a venue provision. A well-known commentary on the Michigan Court Rules published in 1992 states that the provisions of § 38 "are jurisdictional and must be complied with.” 6 Martin, Dean & Webster, Michigan Court Rules Practice, p 91.
In 1984, our Court found that the language of § 38 was jurisdictional in nature. Consequently, we refused to allow the claimant who disregarded it to file a delayed appeal. Gunderson v Rose Hill Realty, 136 Mich App 559; 357 NW2d 718 (1984). The language interpreted there was the present language of § 38.
I see no legal foundation for the majority’s finding that the Legislature "took the Peplinski Court’s suggestion” and amended § 38 in 1975 to provide for changes in venue. The amendment referred to changed "the circuit court for the county of Ingham shall have power to review questions of law and fact” to "the circuit court for *94the county of Ingham may review questions of law and fact.” If the Legislature had intended to amend § 38 to permit changes in venue, it would have done so in clear, unambiguous language such as that used in Texas.
The case should be dismissed, as neither the Clinton nor the Calhoun Circuit Court met the jurisdictional requirement of § 38 of the mesa.